PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/383,850
Filing Date: 15 Apr 2019
Appellant(s): Hornung et al.



__________________
Jay J. Hoette
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa et al. (2019/0228877) in view of Okamoto (9084359).

(2) Response to Argument
 Appellant argues that the cited art does not disclose an electrical cable with an insulator having an outer surface having a RMS roughness of less than 0.6 µm.  Examiner would disagree because the combination of Sagawa and Okamoto does disclose an electrical cable with an insulator (41, Sagawa) having an outer surface having a RMS roughness of less than 0.6 µm (Okamoto, col. 5, lines 9-13 and http://frictioncalculator.com/surface-roughness; Ra = 0.2 to 0.6 µm => RMS = Ra x 1.1 = 0.22 to 0.66 µm).
Appellant argues that Okamoto teaches away from the claimed invention.  Appellant states that Okamoto describes that the insulating base layer 3 needs to be In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 (Fed. Cir. 2012) (citing In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995).  Examiner finds nothing in Appellant’s argument that supports a conclusion that Okamoto teaches away from a combination with Sagawa.  In contrast, one of ordinary skill in the art would have motivated to combine Okamoto with Sagawa.  Specifically, Sagawa discloses that "outer peripheral surface of the coating layer 41…is subjected to modification treatment for surface-roughening", [0025].  Okamoto teaches an outer surface of an insulating layer being roughened, with the 
 Appellant argues that the Office Action (OA) failed to establish a prima facies case of obviousness.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.  Appellant states that the OA has failed to present any type of rationale.  Examiner would disagree.  As stated in the above, Sagawa (the primary reference) does teach the insulator (41) having an outer surface with a surface roughness, but not disclose a specific degree (less than 0.6 µm).  Okamoto discloses an insulator having an outer surface with RMS of less than 0.6 µm.  Accordingly, to meet the specific use (the rationale to combine) of the resulting cable, one skilled in the art would have motivated to provide the surface roughness in Sagawa with the RMS of less than 0.6 µm.
 	In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	Appellant argues that the rejection is improper because Okamoto is non-analogous art.  Appellant states that Okamoto discloses a circuit board, not an electrical cable.  Examiner would disagree.  An electrical cable is broadly defined as an assembly of one or more electrical wires/conductors surrounded by insulator.  Okamoto discloses an assembly of one or more electrical wires/conductors (6) surrounded by insulator (3/5).  Accordingly, the assembly (shown in Figure 1) of Okamoto is an electrical cable.  Therefore, Okamoto is in the field of appellant's endeavor, electrical cable.  Furthermore, appellant's specification [0004] (noted that the structure of the cable shield wrapped around the insulator is a laminate structure), it is disclosed that "electrical cables are typically provided with a cable shield…the cable shield is wrapped around the insulator…the air pocket formed from the cable shield wrap leads to performance degradation."  As such, eliminating the air pocket formed from the cable shield wrap is the particular problem with which the applicant was concerned.  Likewise, Sagawa discloses the outer surface of the insulator (41) should be roughening before providing the 
 	Regarding claims 4, 5, 9, and 23, appellant argues that nowhere in the OA does the examiner assert or address the claimed limitations of an "insulator having an extruded body" or the extruded body being "treated to lower a surface roughness of the outer surface."  Examiner would disagree because the 06/22/2021 Final Office Action does address all claimed limitations, including method limitations, such as "extruded", "treated after extrusion", and "treated by applying heat", see page 5 of said action.  MPEP 2113 (I) states that method limitations in a product claim are considered in terms of the end product.  The claimed product can be anticipated by or obvious from prior art products, even if those prior art products are made by different processes.  At the end product, the modified electrical cable of Sagawa has the same structure as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.